United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2310
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Jeffery Wayne Taylor

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                            Submitted: January 26, 2022
                              Filed: February 9, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Jeffery Taylor appeals after the district court1 convicted him of drug offenses
following a bench trial. His counsel has moved for leave to withdraw, and has filed

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the conviction
and the sentence. Taylor has filed a pro se brief raising additional issues.

       As to counsel’s arguments, we conclude that the district court did not abuse its
discretion in denying Taylor’s motion to disclose the identity of a confidential
informant, as the trial evidence showed that the informant’s identity was not material,
see Roviaro v. United States, 353 U.S. 53, 62 (1957) (there can be no fixed rule for
disclosure of informant’s identity, courts must consider the particular circumstances
of each case, including the crime charged, the possible defenses, and the possible
significance of the informant’s testimony); United States v. Crenshaw, 359 F.3d 977,
1005 (8th Cir. 2004) (district court’s refusal to require disclosure is reviewed for
abuse of discretion; defendant has burden of showing that the need for disclosure
outweighs the government’s privilege to withhold the identity of its informant); or in
admitting audio recordings of controlled buys conducted with the informant, see
United States v. Emmert, 825 F.3d 906, 909 (8th Cir. 2016) (evidentiary rulings are
reviewed for abuse of discretion).

       We also conclude that the district court did not impose a substantively
unreasonable sentence, as the court properly considered the factors listed in 18 U.S.C.
§ 3553(a) and did not err in weighing the relevant factors. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are reviewed for
substantive reasonableness under deferential abuse of discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant weight
to improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors). Further, the court imposed a sentence below the Guidelines
range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting
that when district court has varied below Guidelines range, it is “nearly
inconceivable” that court abused its discretion in not varying downward further).




                                          -2-
       As to Taylor’s pro se arguments, we conclude that his Confrontation Clause
rights were not violated, as the informant’s statements on the audio recordings were
not testimonial. See Crawford v. Washington, 541 U.S. 36, 68 (2004) (Confrontation
Clause applies only to testimonial statements); United States v. Lee, 374 F.3d 637,
649 (8th Cir. 2004) (unobjected-to Confrontation Clause violation is reviewed for
plain error). To the extent Taylor attempts to assert ineffective assistance of counsel,
we decline to address the claim in this direct appeal. See United States v. Hernandez,
281 F.3d 746, 749 (8th Cir. 2002) (generally, ineffective-assistance claim is not
cognizable on direct appeal).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel leave to withdraw.
                       ______________________________




                                          -3-